July 7, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        HAVEN CHAPEL UNITED METHODIST CHURCH, Appellant

NO. 14-15-00397-CV                          V.

 WILLIAM MICHAEL LEEBRON II, E.J. KING AND BRAZORIA COUNTY
              COMMISSIONER'S COURT, Appellee
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 30, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Haven Chapel United Methodist Church.


      We further order this decision certified below for observance.